Title: To George Washington from the Commissioners for the District of Columbia, 7 June 1794
From: Commissioners for the District of Columbia
To: Washington, George


               
                  Sir
                  City of Washington June 7th 1794
               
               Having many reasons for wishing an interview with you at this meeting we cannot but express our regret at the Circumstances which have prevented it.
               We have the pleasure to inform you that it will be in our power from the Arrangements we have made with Mr Peter, the Proprietor of the Square on which your lots lie to accomodate you agreeably to your desire with the whole Square.
               The indisposition of Mr Johnsons family prevents his meeting us at present; as there are many matters which require the
                  
                  consideration of a full board in a short time we have fixed on the 20th of this month for that purpose. we are with great respect Your obedt Servts
               
                  Dd Stuart
                  Danl Carroll
               
            